Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Consulted 16/553,621; 15/272593.

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the control device of claims 1 and 9, specifically:
Claim 1 requires an electronic circuit within the housing; a first switch and a second switch, the first switch and the second switch connected to the electronic circuit; and a first contact surface and a second contact surface rotatably mounted to the housing, the first contact surface and second contact surface pivoting about the pivot axis, the first contact surface is configured to actuate the first switch, the second contact surface is configured to actuate the second switch, wherein the pivot axis is configured to be non-intersectant of the central axis of the handlebar.
Claim 9 requires a circuit board located within the housing in an axial region, the circuit board configured to extend tangential to an outer circumference of the handlebar; and an operator control feature connected to the housing, the operator control feature configured to operate in two different directions about a pivot axis, wherein the operator control feature is also located in the axial region, radially further away from the central axis than the circuit board.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658